                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LINDA WINN                                     :
                                               :
      v.                                       :       CIVIL ACTION NO. 18-4240
                                               :
HERMANI MANAGEMENT, LLC                        :
doing business as                              :
WYNDHAM PHILADELPHIA -                         :
BUCKS COUNTY, ET AL.                           :

                                        MEMORANDUM

McHUGH, J                                                                  December 17, 2019

     This is an employment action brought under both title VII of the Civil Rights Act of 1964

and the Americans with Disabilities Act. A default judgment was entered against the defendants,

followed by a trial on damages after which an award was entered in favor of Plaintiff Linda

Winn. Plaintiff now moves for an award of counsel fees pursuant to 42 U.S.C. §1988 (b).

     A prevailing party should “ordinarily recover an attorney’s fee unless special circumstances

would render such an award unjust.” Newman v. Piggie Park Enterprises Inc. 390 U.S. 400

(1968). Fees should be awarded according to the “prevailing market rate in the relevant

community.” Blum v. Stenson, 465 U.S. 886 (1984). Counsel has filed a detailed and well -

documented petition, to which there has been no response. Having independently reviewed the

petition and its attachments, including affidavits as to the appropriate market rate, I conclude

that the petition should be granted in its entirety.

       Specifically, I conclude that a reasonable hourly rate for Ari Karpf, Esquire is $450, and

for David Korsen, Esquire, $260. I further conclude that the total number of hours spent by

counsel was reasonable, and that it is appropriate to include in the fee award counsel’s

participation in proceedings before the EEOC, and the time counsel spent in preparing the fee
petition. In that regard, I commend counsel for not seeking compensation for time spent by

paralegal assistants, notwithstanding the recoverability of such expenses under controlling case

law.

        Accordingly, the judgment entered in favor of Plaintiff will be amended to add

$11,231.81 in reasonable attorneys’ fees and costs as reflected in the attached order.




                                                      /s/ Gerald Austin McHugh
                                                    United States District Judge
